IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                October 14, 2009
                               No. 09-10007
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee

v.

ASIFALI MAHOMED,

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Northern District of Texas
                         USDC No. 4:08-CR-121-ALL


Before DeMOSS, PRADO, and HAYNES, Circuit Judges.
PER CURIAM:*
      Asifali Mahomed appeals from his conviction of conspiracy pursuant to 18
U.S.C. § 371, based on a mortgage fraud scheme. He contends that his sentence
to 37 months of imprisonment was substantively unreasonable because he and
Mrs. Mahomed cooperated with the Government; because a person of his
background poses a minimal risk of recidivism; and because he would be more
likely to pay restitution were he sentenced to probation and not imprisonment.



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                      No. 09-10007

He concedes that the sentence was procedurally correct and was within the
applicable guideline sentencing range.
      We review a sentencing decision for “reasonableness,” applying the
abuse-of-discretion standard. United States v. Cisneros-Gutierrez, 517 F.3d 751,
764 (5th Cir. 2008). This standard applies whether the sentence is inside or
outside the guidelines range. Id.
      “[A]   sentence   within    a    properly   calculated   Guideline   range    is
presumptively reasonable.” United States v. Alonzo, 435 F.3d 551, 554 (5th Cir.
2006). “[A]ppellate ‘reasonableness’ review merely asks whether the trial court
abused its discretion.” Rita v. United States, 551 U.S. 338, 351 (2007). That an
appellate court “might reasonably have concluded that a different sentence was
appropriate is insufficient to justify reversal of the district court.” Gall v. United
States, 128 S. Ct. 586, 597 (2007). Mahomed has failed to rebut the presumption
of reasonableness given to his within-range sentence. See United States v.
Gomez-Herrera, 523 F.3d 554, 565-66 (5th Cir.), cert. denied, 129 S. Ct. 624
(2008).      AFFIRMED.




                                           2